DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 12/14/2021 which amended claims 1 and 11 and cancelled claims 10 and 19. Claims 1-9, 11-18 and 20 are currently pending in the application for patent.

Allowable Subject Matter
Claims 1-9, 11-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claims 1 and 11, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a control circuit coupled to the first drive circuit and the laser projector, and comprising a resistance element, a detecting element and a switching element; wherein the detecting element is configured to perform one of the following:
detect a current flowing through the resistance element, and the switching element is configured to switch off to power off the laser projector in response to that the current is greater than a present current; and
detect a voltage across the resistance element, and the switching element is configured to switch off to power off the laser projector in response to that the voltage is greater than a preset voltage value.
These limitations in combination with the other limitations of claims 1 and 11 renders the claims non-obvious over the prior art of record.
Zhang (US 2018/0131160) discloses a mobile terminal (Figure 21), comprising:
a laser projector (Figure 21; Projector 2106); and 
a system (Figure 21; Image Processing System 2100) for controlling the laser projector (Figure 21; Paragraph [0106]; wherein the image processing system 2100 controls the projector unit 2106 which is a VCSEL based projector), comprising: 
a first drive circuit (Figure 21; Current Driving Circuit 2121), coupled to the laser projector (Figure 21; Projector Unit 2106) and configured to output an electrical signal to drive the laser projector (Figure 21; Projector Unit 2106) to project laser light (see Paragraph [0110]; wherein it is disclosed that a PWM signal is provided to the light source 2108 of the projector unit 2106); 
a second drive circuit (Figure 21; Power Control Unit 2122), coupled to the first drive circuit (Figure 21; Current Driving Circuit 2121) and configured to supply power to the first drive circuit (see Paragraph [0110]); 
a microprocessor (Figure 21; Light Projection Control Unit 2120); and 
an application processor (Figure 21; Image Signal Processor 2132).

Hashimoto (US 2003/0079163) discloses a system (Figure 5; Electronic Apparatus 500), comprising:
a drive circuit (Figures 1 and 5; Relay 113);
a watchdog timer (Figure 5; Watchdog Timer 520a), coupled to the drive circuit (Figures 1 and 5; Relay 113); 
a microprocessor (Figure 5; Microprocessor 507), coupled to the watchdog timer (Figure 5; Watchdog Timer 520a) and configured to send a first predetermined signal to the watchdog timer (see Paragraph [0167]); 
an application processor (Figure 5; Processor 501), coupled to the watchdog timer (Figure 5; Watchdog Timer 520a) and configured to send a second predetermined signal to the watchdog timer (Figure 5; First Watchdog Clearing Signal WD1); 
wherein the watchdog timer (Figure 5; Watchdog Timer 520a) is configured to power off the drive circuit (Figures 1 and 5; Relay 113) to power off the power supplied to the devices controlled by the processors (see Paragraphs [0166]-[0168]), in response to that the watchdog timer (Figure 5; Watchdog Timer 520a) does not read the first predetermined signal or the second predetermined signal (see Paragraphs [0166]-[0168]).

As it pertains to claims 1 and 11, Neither Zhang or Hashimoto discloses a control circuit coupled to the first drive circuit and the laser projector, and comprising a resistance element, a detecting element and a switching element; wherein the detecting element is configured to perform one of the following:
detect a current flowing through the resistance element, and the switching element is configured to switch off to power off the laser projector in response to that the current is greater than a present current; and
detect a voltage across the resistance element, and the switching element is configured to switch off to power off the laser projector in response to that the voltage is greater than a preset voltage value.
The dependent claims, claims 2-9, 12-18 and 20, are likewise allowable by virtue of their dependency upon allowable independent claims 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882